

117 S2607 IS: Iran Hostages Congressional Gold Medal Act
U.S. Senate
2021-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2607IN THE SENATE OF THE UNITED STATESAugust 4, 2021Mr. Padilla (for himself, Mr. Rubio, Mr. Cornyn, Mrs. Murray, Mr. Luján, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo award a Congressional Gold Medal to the former hostages of the Iran Hostage Crisis of 1979–1981, highlighting their resilience throughout the unprecedented ordeal that they lived through and the national unity it produced, marking 4 decades since their 444 days in captivity, and recognizing their sacrifice to the United States.1.Short titleThis Act may be cited as the Iran Hostages Congressional Gold Medal Act.2.FindingsCongress finds the following:(1)On January 20, 1981, United States diplomats, military personnel, and civilians were released after being held hostage for 444 days by militant student supporters of Iran’s Ayatollah Ruhollah Khomeini in a violation of international law. The individuals were taken from the United States Embassy in Tehran, Iran, and the ordeal came to be known as the Iran Hostage Crisis.(2)The hostages were subjected to intense physical and psychological torture throughout their captivity, such as mock executions, beatings, solitary confinement, and inhospitable living conditions.(3)Throughout their time held, the hostages were routinely told to denounce the United States and, when they refused, they were tortured, but remained strong in their spirit.(4)One hostage wrote Viva la roja, blanco, y azul, which translates to Long live the red, white, and blue, on the wall of his cell as a reminder of the values he swore to protect.(5)The hostages showed extraordinary courage by continually engaging in acts of resistance against their captors, such as by refusing to sign condemnations of the United States, in the face of gross violations of their human rights.(6)Many of the hostages still experience trauma as a result of the events of the crisis and deserve to have their suffering recognized.(7)While, as of the date of enactment of this Act, 35 of the hostages are living, it is important that the people of the United States reflect on the resilience and strength of the hostages, which serve as an example to current generations. (8)The people of the United States should— (A)acknowledge the hostages as heroes who— (i)experienced great tribulation; and (ii)endured, so that the people of the United States may know the blessing of living in the United States; and(B)strive to demonstrate the values shown by the hostages.(9)On January 22, 1981, President Jimmy Carter met with the hostages in West Germany and stated the following: One of the acts in my life which has been the most moving and gratifying in meeting with and discussing the future and the past with the now liberated Americans who were held hostage in Iran for so long. I pointed out to them that, since their capture by the Iranian terrorists and their being held in this despicable act of savagery, that the American people’s hearts have gone out to them and the Nation has been united as perhaps never before in history and that the prayers that have gone up from the people throughout the world to God for their safety have finally been answered..(10)On January 28, 1981, when welcoming the hostages home, President Ronald Reagan stated the following: You’ve come home to a people who for 444 days suffered the pain of your imprisonment, prayed for your safety, and most importantly, shared your determination that the spirit of free men and women is not a fit subject for barter. You’ve represented under great stress the highest traditions of public service. Your conduct is symbolic of the millions of professional diplomats, military personnel, and others who have rendered service to their country..(11)During the 444 days the brave hostages were held, the rest of the United States held its breath, waiting for news of the hostages. The United States hoped and prayed together, as one, for the hostages’ safe return.(12)Bruce Laingen, who served as United States Ambassador to Iran from 1979 to 1980 and was the highest ranking diplomat held hostage, summed up the experience by saying the following: Fifty-three Americans who will always have a love affair with this country and who join with you in a prayer of thanksgiving for the way in which this crisis has strengthened the spirit and resilience and strength that is the mark of a truly free society.. It is now the responsibility of the people of the United States to honor the spirit, resilience, and strength that the hostages displayed during their 444 days of imprisonment.(13)Now, more than 4 decades later, the United States continues to honor the hostages. The recipients of the award bestowed by this Act are heroes in every sense of the word. They are role models who wore their pride in the United States with esteem and have allowed for subsequent generations to appreciate the blessing of living in the United States. Today, as we mark 40 years since their release, the people of the United States acknowledge their endurance, strength, and contributions to seeing a more peaceful world. The hostages suffered for the United States and now it is the duty of the United States to recognize them for it.3.DefinitionIn this Act, the term hostage means a person of the United States who was taken captive on November 4, 1979, in Tehran, Iran, at the United States embassy and released on—(1)July 11, 1980; or(2)January 20, 1981.4.Congressional Gold Medal(a)Award authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of Congress, of a single gold medal of appropriate design to the 53 hostages of the Iran Hostage Crisis, in recognition of their bravery and endurance throughout their captivity, which started on November 4, 1979, and lasted until January 21, 1981.(b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary, in consultation with the Secretary of State.(c)Smithsonian Institution(1)In generalFollowing the award of the gold medal under subsection (a), the gold medal shall be given to the National Museum of American History of the Smithsonian Institution, where it shall be available for display as appropriate and made available for research.(2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available for loan, as appropriate, so that the medal may be displayed elsewhere.5.Bronze duplicate medals(a)In generalThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 4, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses.(b)Proceeds of salesThe amounts received from the sale of duplicate medals under subsection (a) shall be deposited in the United States Mint Public Enterprise Fund.6.Authority to use Fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund such amounts as may be necessary to pay for the costs of the medals struck under this Act.7.Status of medals(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.8.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.